Citation Nr: 1016591	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  08-01 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability, to include as secondary to service-connected 
residuals of cold weather injury to the feet and hands and 
residuals of a fracture to the right tibia.

2.  Entitlement to service connection for a bilateral hip 
disability, to include as secondary to service-connected 
residuals of cold weather injury to the feet and hands and 
residuals of a fracture to the right tibia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1951 to 
January 1954.

These matters come before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, the RO denied 
entitlement to service connection for bilateral knee and hip 
conditions.  Jurisdiction over the Veteran's claim was 
subsequently transferred to the RO in Winston-Salem, North 
Carolina.

In his January 2008 substantive appeal (VA Form 9), the 
Veteran requested a hearing before a Veterans Law Judge at 
the RO (Travel Board hearing).  In May 2008, he withdrew his 
hearing request.

In July 2009, the Board remanded these matters for further 
development.

The issue of entitlement to service connection for a sleep 
disability has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action.  

In July 2009, the Board granted the Veteran's motion to 
advance this appeal on its docket pursuant to 38 C.F.R. 
§ 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's bilateral knee disability is not the result 
of an in-service disease or injury, and was not caused or 
aggravated by a service-connected disability.

2.  The Veteran's bilateral hip disability is not the result 
of an in-service disease or injury, and was not caused or 
aggravated by a service-connected disability.
CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral knee 
disability are not met, to include as secondary to a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113(b), 1154(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307(a), 3.309(a), 3.310 (2009).

2.  The criteria for service connection for a bilateral hip 
disability are not met, to include as secondary to a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113(b), 1154(b), 5107(b); 38 C.F.R. §§ 3.303, 3.304, 
3.307(a), 3.309(a), 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the Veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In a pre-adjudication letter dated in May 2005, the RO 
notified the Veteran of the evidence needed to substantiate 
his claim for service connection for bilateral knee and hip 
disabilities.  This letter also satisfied the second and 
third elements of the duty to notify by delineating the 
evidence VA would assist him in obtaining and the evidence it 
was expected that he would provide. Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  In any event, the May 2005 
letter complied with this requirement.

The Veteran has substantiated his status as a Veteran.  He 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of his claim, in a September 2006 letter.  The timing 
deficiency with regard to this letter was cured by 
readjudication of the claim in a December 2007 statement of 
the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).

The Veteran was not notified of the evidence needed to 
substantiate a claim for service connection on a secondary 
basis.  However, he received such notice in the December 2007 
statement of the case.  Such a post-decisional document could 
not serve to provide legally compliant VCAA notice.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  It should, 
however, have served to put the Veteran on notice as to what 
was required.  He had years after the notice to submit 
additional evidence and argument.  Thus, the Veteran was not 
prejudiced by this error. 
 
Prejudicial error occurs in the context of VCAA notice only 
when such error affects "the essential fairness of an 
adjudication" or "has the natural effect of producing 
prejudice."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 
(2007).  Appellants must generally identify "with 
considerable specificity": (1) how the VCAA notice was 
defective and (2) how the lack of notice and evidence was 
prejudicial or affected the essential fairness of the 
adjudication.  Id.  See also Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).  As explained above, no such showing of 
prejudice has been made in this case.  

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA 
will help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody, and that 
VA will provide a medical examination or obtain an opinion 
when necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4).  

VA obtained the Veteran's service treatment records, 
pertinent service personnel records, and all of the 
identified post-service VA treatment records and private 
medical records.  In addition, the Veteran was afforded a VA 
examination for bilateral knee and hip disabilities.

Analysis

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303.

Service connection is also provided for a disability, which 
is proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has held 
that service connection can be granted under 38 C.F.R. § 
3.310, for a disability that is aggravated by a service-
connected disability and that compensation can be paid for 
any additional impairment resulting from the service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  
VA has amended 38 C.F.R. 
§ 3.310 to explicitly incorporate the holding in Allen, 
except that it will not concede aggravation unless a baseline 
for the claimed disability can be established prior to any 
aggravation.  38 C.F.R. § 3.310(b).  Because the Board finds 
that there is no evidence that a service-connected disability 
caused or aggravated the Veteran's bilateral knee and hip 
disabilities, it is not necessary to determine which version 
of the regulation is applicable.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional." Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence").
"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
6 Vet. App. at 469 (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for Veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as arthritis, are 
presumed to have been incurred in service if such manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a).

Notwithstanding the foregoing presumption, a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  38 U.S.C.A. § 1113(b); Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's medical records reveal that he has been 
diagnosed as having various knee and hip disabilities.  For 
example, a November 2008 VA primary care treatment note 
indicated a diagnosis of degenerative joint disease of the 
hip and knees and an October 2009 VA examination report 
indicated diagnoses of a bilateral knee strain and a 
bilateral hip strain.  
A March 1962 VA medical treatment record indicates that the 
Veteran had a bayonet wound to the left knee in 1951.  The 
Veteran has also reported on numerous occasions that he was 
injured while serving in Korea when he was knocked off a tank 
by enemy fire, causing him to hit a tree and fall to the 
ground.

The Veteran's service personnel records reveal that he served 
as a tank commander/crewman and that he participated in 
operations against enemy forces in Central and South Korea 
from August 1951 to July 1952.  Also, in a November 2004 
letter, a fellow serviceman stated that the Veteran had been 
knocked off a tank due to incoming enemy fire while serving 
in Korea.  

Where a Veteran engaged in combat, satisfactory lay evidence 
that an injury or disease was incurred in service will be 
accepted as sufficient proof of service connection where such 
evidence is consistent with the circumstances, conditions, or 
hardships, of service.  38 U.S.C.A. § 1154(b).  Section 
1154(b) sets forth a three step sequential analysis that must 
be undertaken when a combat veteran seeks benefits under the 
method of proof provided by the statute.  First, it must be 
determined whether the Veteran has proffered "satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease."  Second, it must be determined 
whether the proffered evidence is "consistent with the 
circumstances, conditions, or hardships of such service."  
Finally, if the first two requirements are met, VA shall 
accept the Veteran's evidence as "sufficient proof of 
service connection," even if no official record of such 
incurrence exists.  In such a case a factual presumption 
arises that the alleged injury or disease is service 
connected.  38 C.F.R. § 3.304; Collette v. Brown, 82 F.3d 
389, 393 (Fed. Cir. 1996). 

Competent evidence of a current disability and of a nexus 
between service and a current disability is still required 
notwithstanding the provisions of 38 U.S.C.A. § 1154(b).  
Wade v. West, 11 Vet. App. 302 (1998); Turpen v. Gober, 10 
Vet. App. 536 (1997); Libertine v. Brown, 9 Vet. App. 521 
(1996).  

As the Veteran's testimony is consistent with the 
circumstances of his service and has been corroborated by a 
fellow serviceman, the in-service injury due to a fall from a 
tank is conceded.  Thus, there is evidence of current 
bilateral knee and hip disabilities and in-service knee and 
hip injuries.

There is no evidence of any complaints of or treatment for 
knee or hip symptoms in the Veteran's service treatment 
records and his December 1953 separation examination was 
normal.  He has not reported a continuity of knee or hip 
symptomatology and the first clinical evidence of a bilateral 
knee disability is a June 1996 VA X-ray report which revealed 
moderately advanced degenerative changes with narrowed medial 
joint spaces.  

The first clinical evidence of a right hip disability is a 
December 1997 VA primary care treatment note which indicates 
that the Veteran reported a 6 month history of right hip pain 
and that he was diagnosed as having degenerative joint 
disease.  A December 1997 VA nursing clinic note reveals that 
the Veteran reported a 1 year history of right hip pain.  
Also, the first clinical evidence of a left hip disability is 
a March 2007 VA orthopedic consultation note which reveals 
that the Veteran reported left hip pain. 

The absence of any clinical evidence for decades after 
service weighs the evidence against a finding that the 
Veteran's bilateral knee or hip disabilities were present in 
service or in the year immediately after service.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The March 2007 VA orthopedic consultation note includes an 
opinion that if the Veteran sustained injuries to his knees 
and hips by being thrown off a tank in service, there was a 
possibility that the traumatic injuries could have resulted 
in the development of progressive degenerative joint disease 
involving multiple joints.  No further explanation or 
reasoning was provided.

The October 2009 VA examination report includes an opinion by 
a certified family nurse practitioner that it was not likely 
("less likely than not") that the Veteran's hip and knee 
symptoms were the result of his fall from a tank in Korea.  
This opinion was based on the fact that the Veteran reported 
that after the in-service fall he received care from a 
corpsman and returned to duty without any other treatment 
during his entire military career.  There was no evidence of 
any significant joint injuries during active duty and the 
Veteran was employed for many years after service in a field 
that resulted in significant strain in weight bearing joints.  
His type of employment and obesity were likely ("more likely 
than not") the cause of his bilateral knee and hip strains.  
The soft tissue injury that the Veteran sustained in Korea 
did not limit his activities during service or at any time 
until the mid 1990s.

A February 2010 addendum to the October 2009 VA examination 
report reveals that a VA physician reviewed the Veteran's 
medical records (including his claims file) and the opinion 
provided in the October 2009 VA examination report.  The 
physician concurred with the October 2009 opinion and opined 
that the Veteran's knee and hip arthritis were not likely 
("less likely as not") to be caused by his injury while in 
Korea.  This opinion was based on the Veteran's report during 
the October 2009 VA examination that he was only bruised 
after the in-service injury and did not have any fractures.  
He appeared not to have sustained any dislocation, fracture, 
or ligament disruption, did not receive any further in-
service medical treatment for his injuries, he was released 
from service without any documentation of further 
musculoskeletal problems or treatment, and there was no 
report of any injury or disability at discharge.

The physician who provided the February 2010 opinion further 
explained that the Veteran proceeded to work as an iron/steel 
worker for decades after service and his medical records did 
not reveal any joint disabilities until decades after service 
in the 1990s.  Furthermore, a review of medical literature 
revealed that the pattern of post-traumatic arthritis usually 
follows a significant injury to a joint, especially a 
fracture or dislocation, and becomes evident within 5-10 
years.  The Veteran's history of knee and hip symptoms was 
not the normal pattern for post-traumatic arthritis 
development.

Although the physician who conducted the March 2007 VA 
orthopedic examination opined that there was a possibility 
that the Veteran's in-service traumatic injuries could have 
resulted in the development of progressive degenerative joint 
disease involving multiple joints, the opinion is of little, 
if any, probative weight because it is unaccompanied by any 
reasoning or explanation and is equivocal.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the 
probative value of a medical opinion comes from its 
reasoning; threshold considerations are whether the person 
opining is suitably qualified and sufficiently informed); 
Hood v. Shinseki, 23 Vet. App. 295, 296 (2009); Perman v. 
Brown, 5 Vet. App. 237, 241 (1993) (speculative or equivocal 
medical opinions may be considered "non-evidence" and have 
no probative value); Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (medical opinions that are speculative, general, or 
inconclusive in nature cannot support a claim).

The value of the October 2009 opinion is somewhat limited by 
the fact that it is unclear as to whether the examiner 
reviewed the Veteran's private medical records concerning his 
knee and hip disabilities.  The October 2009 VA examination 
report indicates that the claims file was reviewed.  However, 
there is a notation that private medical records were not 
reviewed.  Nevertheless, the bases for the opinion, that the 
Veteran received no further treatment for his injuries in 
service, that he did not report any knee or hip symptoms 
until decades after service, and that he was employed for 
many years after service in a physically demanding 
occupation, are correct.  The opinion is therefore of some 
probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304. 

The physician who provided the February 2010 opinion 
explained the reasons for his opinion, they were based upon a 
review of the claims file, and they are consistent with the 
evidence of record.  Therefore, this opinion is entitled to 
substantial probative weight.  See Id.

The Veteran has expressed his belief that the bilateral knee 
and hip disabilities are secondary to his service-connected 
residuals of cold injury to the feet and hands and residuals 
of a fracture to the right tibia.  However, there is no 
competent evidence of a relationship between his current knee 
and hip disabilities and any service-connected disability.  
As a lay person, the Veteran lacks the expertise to say that 
his knee or hip disabilities were caused by the service 
connected disabilities, as opposed to some other cause.  It 
would require medical expertise to evaluate the knee and hip 
disabilities, consider all the potential causes, and 
determine that one was a more likely cause than another.  
Hence, the Veteran's opinion on this question is not 
competent evidence.  38 C.F.R. § 3.159(a)(1), (2) (2009).

Although the Veteran has received treatment by medical 
professionals for bilateral knee and hip disabilities, none 
has attributed these disabilities to the service-connected 
hand, feet, or right leg disabilities.

Thus, the preponderance of the evidence reflects that the 
Veteran did not have knee or hip arthritis in service, such 
diseases did not manifest until more than a year after his 
January 1954 separation from service, and his current knee 
and hip disabilities are not related to service. 

If a chronic disease, such as arthritis, is shown in service 
and at any time thereafter, service connection will be 
conceded.  38 C.F.R. § 3.303(b).  There must, however, be 
sufficient observations in service to identify the disease 
entity.  Id.  As discussed above, there is no evidence 
showing knee or hip arthritis in service.  Hence, service 
connection cannot be granted on that basis. 

For the foregoing reasons, the preponderance of the evidence 
is against the Veteran's claim.  The benefit-of-the-doubt 
doctrine is therefore not applicable and the claim for 
service connection for bilateral knee and hip disabilities 
must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert 
v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for a bilateral knee 
disability is denied.

Entitlement to service connection for a bilateral hip 
disability is denied.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


